MEMORANDUM **
We agree with the district court that Medjuck’s claim of being “tricked” constitutes a challenge to the district court’s ruling that the government could use the tape to impeach Medjuck if he testified. Because Medjuck did not testify, he did not preserve that issue for appeal. See *873United States v. Johnson, 903 F.2d 1219, 1222-23 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.